The opinion of the court was delivered by
Swayze, J.
The reasons in this case attack only the validity of the ordinance of Jersey City prohibiting roller skating on a portion of Bergen avenue, and the arguments were directed to that question only. We need not, therefore, consider whether the complaint and the evidence sufficed to bring the case within the ordinance.
We think the language of the ordinance makes it clear that it was only the sport of roller skating that it was intended to reach, and not mere travel upon roller skates, as the argument of counsel assumed. Whether there is a right to use the public streets of a city for the purpose of mere sport is a question which has never been decided in this state, nor is it necessary now to determine it. If there be such a right, it must be subject to' regulation by the city authorities, and as long as the restrictions imposed upon it are reasonable, for a public purpose, and not arbitrary, the courts ought not to interfere. Richmond, F. & P. R. R. Co. v. Richmond, 96 *416U. S. 521; Erb v. Morasch, 177 Id. 584; Ivins v. Trenton, 39 Vroom 501; affirmed, 40 Id. 451.
The evidence shows that the portion of Bergen avenue on which roller skating was prohibited was so given up to the sport as to constitute a serious injury to abutting property owners, if it did not indeed unreasonably obstruct the public traffic on the street. These abutting property owners were entitled to protection as the part of the public most immediately concerned, and it was quite as much to the common interest of all citizens to secure that protection as to secure an unimpeded passage for vehicles. We fail to find anything unreasonable or arbitrary in the ordinance, and the conviction must be affirmed, with costs.